OPINION — AG — ENROLLED HOUSE BILL NO. 1001, ENTROLLED HOUSE BILL NO. 1002, AND ENROLLED SENATE BILL NO. 1 OF THE FIRST EXTRAORDINARY SESSION OF THE 36TH LEGISLATURE DO NOT VIOLATE THE TITLE REQUIREMENTS CONTAINED IN ARTICLE V, SECTION 56, ARTICLE V, SECTION 57 OF THE OKLAHOMA CONSTITUTION. IT IS THE FURTHER OPINION OF THE AG THAT ENROLLED SENATE BILL NO. 1 OF THE FIRST EXTRAORDINARY SESSION OF THE 36TH LEGISLATURE DOES NOT VIOLATE THE REVENUE BILL REQUIREMENTS OF ARTICLE V, SECTION 33
CONSTITUTION OF OKLAHOMA. CITE: 70 O.S. 1976 Supp. 4-101 [70-4-101], 70 O.S. 1976 Supp., 18-109 [70-18-109] 70 O.S. 1976 Supp. 18-114 [70-18-114], 47 O.S. 1971 22.30 [47-22.30] (N), 47 O.S. 1971 6101 [47-6101], 47 O.S. 1971 22.22 [47-22.22] (GERALD E. WEIS)